Exhibit 99.1 Second Quarter 2011 Earnings Conference Call August 4, 2011 NASDAQ:HTCO “Safe Harbor” Statement Information set forth in this presentation contains financial estimates and other forward-looking statements that are subject to risks and uncertainties; therefore, actual results might differ materially from such statements, whether as a result of new information, future events or otherwise. You are cautioned not to place undue reliance on these forward-looking statements.A discussion of factors that may effect future results is contained in HickoryTech’s filings with the Securities and Exchange Commission.HickoryTech disclaims any obligation to update and revise statements contained in this presentation based on new information or otherwise. This presentation also contains certain non-GAAP financial measures.Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures are available in our presentation. 2 Second Quarter 2011 Highlights •Revenue totaled $40.1 million, +5% –Equipment product revenue up 12% Excluding the 2010 fiber construction project, organic fiber & data revenue grew15% –Fiber and data revenue grew 4% –Broadband revenue grew 12% •Net debt position improved $15 M year-to- date •Focus on leveraging fiber network upgrades and route expansion, pursuing business, broadband and wholesale services growth 3 Consolidated Revenue Q2 ’11 compared to Q2 ’10 •Equipment product revenue +12% •Fiber and data revenue +4% (+15% when excluding the 2010 fiber construction project) •Broadband revenue +12% ($ in Millions) Quarterly Revenue 4 69% of YTD 2011 revenue was from Business Sector & Broadband Services Revenue Diversification 5 Q2 ’11 compared to Q2 ’10 •Q2 ‘10 earnings positively impacted by $800k income tax reserve release.
